DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The receipt of the amended list of claims and Applicant’s Remarks submitted 09/16/2020 is acknowledged. 
Status of Claims
	Claims 1, 6-7, 15-18 and 22-25 are pending in the application
	Claims 2-3 and 10-14 are currently canceled 
Claims 4-5, 8-9, 12-13 and 19-21 were previously cancelled
Claims 15-18 were withdrawn from consideration due to restriction/election requirement
	Claims 1, 6-7, and 22-25 are under examination in the current Office Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shreeram IN3800MU2013 published 08/07/2015 (hereinafter Shreeram) in view of Liu et al., Terpene microemulsions for transdermal curcumin delivery: Effects of terpenes and cosurfactants, Colloids and Surfaces B: Biointerfaces 82 (2011) 63–70 (hereinafter Liu).
Shreeram teaches oil in water microemulsion of curcumin prepared as topical formulation which is in the nature of transparent or translucent gels collectively herein Microemulgel. The curcumin is entrapped within the microemulsion (page 11). Since curcumin does not dissolve in water, the disclosure implicitly means that the curcumin is entrapped into the oil core. The microemulsion comprises a thickener, emulsifier and stabilizer (page 7). The emulsion is oil in water (page 7) and thus dispersing aqueous solvent recited in the claim is met. A medium chain triglycerides is used as oily ethyl oleate (page 7). The reference also teaches lecithin (page 8) as an emulsifier in the microemulsion; the compound should accrue its stabilizing properties because a compound and its properties are not separable. As per the particle size, the reference teaches that the average particle size is 222 nm.  The microemulsion has -7.90mV zeta potential. Although the reference teaches zeta potential different form the claim; adjusting the zeta potential would have been within the skills of a person having ordinary skill in the art since it is clearly a result of effective parameters that a person of ordinary skill in the art would routinely optimize especially that the reference states that the electric potential at the boundary of the double layer is known as the zeta potential of the particles and has values that typically range from +100mV to -l00 mV. Consequently, optimization of these parameters is a routine practice that would be obvious for an artisan to employ. It would have been customary for an artisan of ordinary skill who decided the same active agent, the same particle size, and the same dissolving oil to optimize the amounts of ingredients in the emulsion in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed zeta potential, this optimization of the zeta potential value would have been obvious at the time of Applicants' invention. Regarding instant claim 6 and 7, Shreeram teaches that the microemulsions typically contain from around 2 % to 30 % and preferably from 4 % to 20 % and most preferably from 5 % to 15 % of oil (page 7). Regarding instant claim 22, the reference teaches a daily dose to the skin to a person in need thereof (page 7). 

	Liu teaches that when curcumin is delivered transdermally, the curcumin exhibit multiple biological activities including anti-inflammatory, anticancer, antioxidant, wound healing, and antimicrobial effects (page 63, left column). Thus, the Liu reference teaches a transdermal administration of curcumin. Regarding claim 23, the reference teaches administering the curcumin microemulsion transdermally through the stratum corneum which is the top layer of the skin (page 63, right column). Further, the reference teaches that the curcumin has wound healing, antimicrobial and anticancer properties which would motivate a person having ordinary skill in the art to use the microemulsion over areas where a patient has a surgery to enhance both the anticancer and healing effects. Regarding new claim 24 and 25, the reference teaches that full-thickness skin from the porcine ear is generally accepted model of permeation for human dermatological research and that researchers use pig ear skin for in vitro transdermal diffusion experiments. The reference also teaches that the transdermal delivery experiments were performed at 32° C to simulate human skin temperature (page 64, right column). Thus, the microemulsion was prepared to treat humans but experimented on porcine skin. Note that although the type of composition components used in Liu to make the microemulsion is different from the components recited in the current claims; however, the reference is relied upon to demonstrate the effect induced by curcumin on cancer and wound-healing regardless what would enhance the microemulsion to penetrate the skin. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-7 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Due to the new amendments to the claims and limiting the claimed invention to a composition for topical administration, the current Office Action does not rely upon Kohli and Oliver, the related arguments render moot. 
Regardig Liu, Applicant argues that Liu simply discloses curcumin permeation rates in limonene microemulsions and the effects of terpenes and cosurfactants.
The arguments are not persuasive because Liu is relied upon for teaching that when curcumin is delivered transdermally, the curcumin exhibit multiple biological activities including anti-inflammatory, anticancer, antioxidant, wound healing, and antimicrobial effects. The disclosure is relied upon for teaching the biological effects 

Examiner’s Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached between 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/NABILA G EBRAHIM/Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615